EXHIBIT 10.1




EMPLOYMENT AGREEMENT




AGREEMENT, dated as of _________, 2011, by and between MMAX Media, Inc., a
Nevada corporation (the  "Company"),  and Edward A. Cespedes ("Executive").

IN CONSIDERATION of the premises and the mutual covenants set forth below, the
parties hereby agree as follows:

1.

Employment. The Company hereby agrees to continue to employ Executive as the
Chief Executive Officer “CEO” of the Company, and Executive hereby accepts such
continued employment, on the terms and conditions hereinafter set forth. The
Company also agrees that Executive shall be Chairman of the Board of Directors.

2.

Term. The period of employment of Executive by the Company under this Agreement
(the "Employment Period") shall commence on the date hereof (the "Commencement
Date") and shall continue through the first anniversary thereof; provided, that,
the Employment Period shall automatically extend for one day each day unless
either the Company or Executive provides written notice to the other not to
further extend the Employment Period. The Employment Period may be sooner
terminated by either party in accordance with Section 6 of this Agreement.

3.

Position and Duties. During the Employment Period, Executive shall serve as CEO,
and shall report solely and directly to the Company’s Board of Directors.
Executive shall have those powers and duties normally associated with the
position of CEO of entities comparable to the Company and such other powers and
duties as may be prescribed by the Board; provided that, such other powers and
duties are consistent with Executive's position as CEO of the Company. Executive
shall devote as much of his working time, attention and energies during normal
business hours (other than absences due to illness or vacation) to
satisfactorily perform his duties for the Company. Notwithstanding the above,
Executive shall be permitted, to the extent such activities do not substantially
interfere with the performance by Executive of his duties and responsibilities
hereunder to (i) manage Executive's personal, financial and legal affairs and
(ii) to serve as an employee, consultant, agent or a member of board of
directors of other entities with the consent of the Board (it being expressly
understood and agreed that Executive's continued service in any such capacity to
any other entity as of the Commencement Date shall be deemed not to interfere
with the performance by Executive of his duties and responsibilities under this
Agreement). During the Employment Period, the Company shall use its best efforts
to ensure that the Executive is the Chairman of the Board, it being understood
that the Executive shall receive no additional compensation for service as a
director.

4.

Place of Performance. The principal place of employment of Executive shall be at
the Company’s principal executive offices in Fort Lauderdale, Florida.

5.

Compensation and Related Matters.

(a)

Base Salary and Guaranteed Bonus. During the Employment Period, the Company
shall pay Executive a base salary at the rate of not less than $250,000 per year
("Base Salary"). Executive's Base Salary shall be paid in approximately equal
installments in accordance with the Company’s customary payroll practices. The
Compensation Committee (the "Committee") of the Board





--------------------------------------------------------------------------------

Page 2




of Directors of the Company (the "Board") shall review Executive's Base Salary
for increase (but not decrease) no less frequently than annually and consistent
with the compensation practices and guidelines of the Company. If Executive's
Base Salary is increased by the Company, such increased Base Salary shall then
constitute the Base Salary for all purposes of this Agreement. In addition to
Base Salary, Executive shall be paid a minimum guaranteed annual bonus (the
“Guaranteed Bonus") of $50,000 on each December 31 of the Employment Period
(pro-rated for partial years) if the annual bonus payable under 5 (b) is less
than $1,000,000 (one million dollars) for that fiscal year.




(b)

Bonus Pool. The Company shall establish an annual bonus pool ("Bonus Pool") for
the CEO that will be funded based on a percentage of pre-tax operating income.
The percentage of operating income to fund the Bonus Pool will not be less than
as set forth in the attached Bonus Pool Schedule. The Bonus shall be paid
whether or not Executive is employed at the time it would otherwise be paid;
provided, that, it shall be pro-rated for partial years of employment, based on
the number of days Executive was employed during such fiscal year over 365. For
purposes of calculating pre-tax operating income, all nonrecurring extraordinary
expenses and any impact on pre-tax operating income for payment of the bonuses
under the Bonus Pool shall be excluded.




(c)

Expenses. The Company shall promptly reimburse Executive for all reasonable
business expenses upon the presentation of reasonably itemized statements of
such expenses in accordance with the Company’s policies and procedures now in
force or as such policies and procedures may be modified with respect to all
senior executive officers of the Company.




(d)

Vacation. Executive shall be entitled to at least four (4) weeks of paid
vacation per year in accordance with Company policy for senior officers. In
addition to vacation, Executive shall be entitled to sick days and personal days
in accordance with Company policy for senior officers.




(e)

Welfare, Pension and Incentive Benefit Plans and Perquisites. During the
Employment Period, Executive (and his spouse and dependents to the extent
provided therein) shall be entitled to participate in and be covered under all
the welfare benefit plans or programs maintained by the Company from time to
time for the benefit of its senior executives including, without limitation, all
medical, hospitalization, dental, life insurance, disability, accidental death
and dismemberment and travel accident insurance plans and programs. To the
extent that the Company does not maintain such plans, the Company shall
reimburse executive the cost of comparable plans obtained individually by the
Executive. The Company shall at all times provide to Executive (and his spouse
and dependents to the extent provided under the applicable plans or programs)
(subject to modifications affecting all senior executive officers) the same type
and levels of participation and benefits as are being provided to other senior
executives (and their spouses and dependents to the extent provided under the
applicable plans or programs) on the Commencement Date. In addition, during the
Employment Period, Executive shall be eligible to participate in all pensions,
retirement, savings and other employee benefit plans and programs maintained
from time to time by the Company for the benefit of its senior executives.











--------------------------------------------------------------------------------

Page 3




(f)

Equity-Based Compensation.

(i)

During the Employment Period, the Executive shall be entitled to participate in
all equity-based compensation plans and programs maintained by the Company and
applicable generally to senior executives in accordance with the terms thereof.

(ii)

The Company represents and warrants to Executive that it shall take all
necessary action such that the shares of common stock issuable upon exercise of
options granted to the Executive by the Company to acquire such stock are
registered on Form S-4 or Form S-8 (or any successor or other appropriate
forms).

6.

Termination. Executive’s employment hereunder may be terminated during the
Employment Period under the following circumstances:

(a)

Death. Executive’s employment hereunder shall terminate upon his death.

(b)

Disability. If, as a result of Executive's incapacity due to physical or mental
illness, Executive shall have been substantially unable to perform his duties
hereunder for an entire period of three (3) consecutive months, and within
thirty (30) days after written Notice of Termination is given after such three
(3) month period, Executive shall not have returned to the substantial
performance of his duties on a full-time basis, the Company shall have the right
to terminate Executive's employment hereunder for "Disability”, and such
termination in and of itself shall not be, nor shall it be deemed to be, a
breach of this Agreement.

(c)

Cause.  The Company shall have the right to terminate Executive’s employment for
Cause, and such termination in and of itself shall not be, nor shall it be
deemed to be, a breach of this Agreement. For purposes of this Agreement, the
Company shall have “Cause" to terminate Executive’s employment upon Executive's:

(i)

final conviction of or plea of guilty or no contest to a felony involving moral
turpitude; or

(ii)

willful misconduct that is materially and demonstrably injurious economically to
the Company.

For purposes of this Section 6(c), no act, or failure to act, by Executive shall
be considered "willful" unless committed in bad faith and without a reasonable
belief that the act or omission was in the best interests of the Company or any
entity in control of, controlled by or under common control with the Company
("Affiliates") thereof. Cause shall not exist under paragraph (ii) unless and
until the Company has delivered to Executive a copy of a resolution duly adopted
by three-quarters of the Board (excluding Executive if he should be serving
thereon) at a meeting of the Board called and held for such purpose (after
reasonable (but in no event less than thirty (30) days) notice to Executive and
an opportunity for Executive, together with his counsel, to be heard before the
Board), finding that in the good faith opinion of the Board, Executive was
guilty of the conduct set forth in paragraph (ii) and specifying the particulars
thereof in detail.  This Section 6(c) shall not prevent Executive from
challenging in any arbitration or court of competent jurisdiction the Board’s
determination that Cause exists or that Executive has failed to cure any act (or
failure to act) that purportedly formed the basis for the Board's determination.








--------------------------------------------------------------------------------

Page 4




(d)

Good Reason. Executive may terminate his employment for "Good Reason” within
ninety (90) days after Executive has actual knowledge of the occurrence, without
the written consent of Executive, of one of the following events:




(i)

(A) any change in the duties, responsibilities (including reporting
responsibilities) or status of Executive that is inconsistent in any material
and adverse respect with Executive's position(s), duties, responsibilities or
status with the Company (including any material and adverse diminution of such
duties, responsibilities or status) or (B) a material and adverse change in
Executive's titles or offices (including, if applicable, membership on the
Board) with the Company;




(ii)

a reduction in Executive's Base Salary, Guaranteed Bonus or Bonus opportunity;




(iii)

the relocation of the Company's principal executive offices or Executive's own
office location to a location more than 25 miles outside of Fort Lauderdale,
Florida;




(iv)

any refusal by the Company or any Affiliate to continue to permit Executive to
engage in activities not directly related to the business of the Company which
Executive was permitted to engage as of the date of this Agreement;




(v)

any reason following a Change in Control; or




(vi)

any other breach of a material provision of this Agreement by the Company or any
Affiliate.




Executive's right to terminate employment for Good Reason shall not be affected
by Executive's incapacity due to mental or physical illness and Executive's
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any event or condition constituting Good Reason.




(e)

Without Cause. The Company shall have the right to terminate Executive's
employment hereunder without Cause by providing Executive with a Notice of
Termination at least thirty (30) days prior to such termination, and such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement.




(f)

Without Good Reason. Executive shall have the right to terminate his employment
hereunder without Good Reason by providing the Company with a Notice of
Termination at least thirty (30) days prior to such termination, and such
termination shall not in and of itself be, nor shall it be deemed to be, a
breach of this Agreement.




For purposes of this Agreement, a "Change in Control" of the Company means the
occurrence of one of the following events:




(1)

individuals who, on the Commencement Date, constitute the Board (the "Incumbent
Directors") cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to the Commencement Date
whose election or nomination for election was approved by a vote of at least
two-thirds of the Incumbent Directors then on the Board (either by a








--------------------------------------------------------------------------------

Page 5




specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be an Incumbent Director;




(2)

any "person" (as such term is defined in Section 3(a)(9) of the Securities
Exchange Act of 1934 (the "Exchange Act") and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes, after the Commencement Date, a
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 50% or more of the
combined voting power of     the Company's then outstanding securities eligible
to vote for the election of the Board (the "Company Voting Securities");
provided, however, that an event described in this paragraph (2) shall not be
deemed to be a Change in Control if any of following becomes such a beneficial
owner: (A) the Company or any majority-owned subsidiary (provided, that this
exclusion applies solely to the ownership levels of the  Company or the
 majority-owned  subsidiary),  (B)  any tax-qualified, broad-based employee
benefit plan sponsored or maintained by the Company or any majority-owned
subsidiary, (C) any underwriter temporarily holding securities pursuant to an
offering of such  securities,  (D) any person pursuant to a  Non-Qualifying
Transaction (as defined in paragraph (3)), or (E) Executive and/or any group of
persons including Executive (or any entity controlled by Executive and/or any
group of persons including Executive)




(3)

the consummation of a merger, consolidation, statutory share exchange or similar
form of corporate transaction involving the Company or any of its Subsidiaries
that requires the approval of the Company's stockholders, whether for such
transaction or the issuance of securities in the transaction (a "Business
Combination"), unless immediately following such Business Combination: (A) more
than 50% of the total voting power of (x) the corporation resulting from such
Business  Combination (the "Surviving  Corporation"), or (y) if applicable, the
ultimate parent corporation that directly or indirectly has beneficial ownership
of 100% of the voting securities eligible to elect directors of the Surviving
Corporation (the  "Parent Corporation"), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders  thereof
 immediately  prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 50% or more of the total voting power of the
securities eligible to elect directors of the Parent Corporation (or, if there
is no Parent Corporation, the Surviving Corporation) and (C) at least a majority
of the members of the board of directors of the Parent Corporation (or if there
is no Parent Corporation, the Surviving Corporation) following the consummation
of the Business Combination were Incumbent Directors at the time of the Board's
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a "Non-Qualifying
Transaction"); or














--------------------------------------------------------------------------------

Page 6




(4)

Stockholder approval of a liquidation or dissolution of the Company, unless the
voting common equity interests of an ongoing entity (other than a liquidating
trust) are beneficially owned, directly or indirectly, by the Company's
shareholders in substantially the same proportions as such  shareholders  owned
the Company's outstanding voting common equity interests immediately prior to
such liquidation and such ongoing entity assumes all existing obligations of the
Company to Executive under this Agreement.

Notwithstanding the foregoing, a Change in Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 50% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that, if after such acquisition by the
Company such person becomes the beneficial owner of Company Voting Securities
that increases the percentage of outstanding  Company Voting  Securities
beneficially owned by such person, a Change in Control of the Company shall then
occur.

7.

Termination Procedure.

(a)

Notice of  Termination.  Any termination of Executive’s employment by the
Company or by Executive during the Employment Period (other than termination
pursuant to Section 6(a)) shall be communicated by written Notice of Termination
to the other party hereto in accordance with Section 13. For purposes of this
Agreement, a "Notice of Termination" shall mean a notice which shall indicate
the specific termination provision in this Agreement relied upon and shall set
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of Executive's employment under the provision so
indicated.

(b)

Date of Termination. "Date of Termination" shall mean (i) if Executive’s
employment is terminated by his death, the date of his death, (ii) if
Executive's employment is terminated pursuant to Section 6(b), thirty (30) days
after Notice of Termination (provided that Executive shall not have returned to
the substantial performance of his duties on a full-time basis during such
thirty (30) day period), and (iii) if Executive's employment is terminated for
any other reason, the date on which a Notice of Termination is given or any
later date (within thirty (30) days after the giving of such notice) set forth
in such Notice of Termination.

8.

Compensation Upon Termination or During Disability. In the event Executive is
disabled or his employment terminates during the Employment Period, the Company
shall provide Executive with the payments and benefits set forth below.
Executive acknowledges and agrees that the payments set forth in this Section 8
constitute liquidated damages for termination of his employment during the
Employment Period.

(a)

Termination By Company without Cause or By Executive for Good Reason. If
Executive’s employment is terminated by the Company without Cause or by
Executive for Good Reason:

(i)

within five (5) days following such termination, the Company shall pay to
Executive (A) his Base Salary through the Date of Termination and an amount
equal to the product of (x) the higher of (i) the Executive's average annual
incentive paid or payable under the Company's annual incentive plan (or any
comparable predecessor plan) for the last three full fiscal years, including any





--------------------------------------------------------------------------------

Page 7




portion thereof which has been earned but deferred and (ii) the annual incentive
paid or payable under the Company's annual incentive plan for the most recently
completed fiscal year, including any portion thereof which has been earned but
deferred (and annualized if such fiscal year consists of less than twelve full
months or if during which the Employee was employed for less than twelve full
months), (such higher amount being referred to as the "Highest Annual
Incentive"), provided that for purposes of determining the Highest Annual
Incentive for all purposes of this Agreement, the term "annual incentive" shall
include the Guaranteed Bonus to the extent paid or payable and (y) a fraction,
the numerator of which is the number of days in the current fiscal year through
the Date of Termination, and the denominator of which is 365;(B) any accrued
vacation pay (clauses (A) and (B) of this Section 8(a)(i) collectively referred
to as the "Accrued Benefits"); and (C) a lump-sum cash payment equal to ten (10)
times the sum of Executive's Base Salary and Highest Annual Incentive; and




(ii)

the Company shall maintain in full force and effect, for the continued benefit
of Executive, his spouse and his dependents for a period of ten (10) years
following the Date of Termination the medical, hospitalization,  dental,  and
life insurance programs in which Executive, his spouse and his dependents were
participating immediately prior to the Date of Termination at the level in
effect and upon substantially the same terms and conditions (including  without
limitation contributions required by Executive for such benefits) as existed
immediately prior to the Date of Termination; provided, that, if Executive,  his
spouse or his dependents cannot continue to participate in the Company programs
providing such benefits, the Company shall arrange to provide Executive, his
spouse and his dependents with the economic equivalent of such benefits which
they otherwise would have been entitled to receive under such plans and programs
("Continued Benefits"),  provided,  that, such Continued Benefits shall
terminate on the date or dates Executive receives equivalent  coverage and
 benefits, without waiting period or pre-existing condition limitations, under
the plans and programs of a subsequent employer (such coverage and benefits to
be determined on a coverage-by-coverage or benefit-by-benefit, basis); and




(iii)

the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment; and




(iv)

Executive  shall be entitled to any other rights, compensation and/or benefits
as may be due to Executive in accordance with the terms and provisions of any
agreements, plans or programs of the Company; and




(v)

with respect to equity awards granted or made to the Executive, whether before,
on or after the Commencement Date, then notwithstanding the terms or conditions
of any stock option, stock appreciation right, restricted stock or similar
agreements between the Company and Executive to the contrary, and for purposes
thereof, such agreements shall be deemed to be amended in accordance with this
Section 8(a)(v) if need be as of the Date of Termination and neither the
Company, the Board nor the Committee shall take or assert any position contrary
to the foregoing, such that Executive shall vest, as of the Date of Termination,
in all rights under such agreements (e.g., stock options that would otherwise
vest after the Date of Termination) and in the case of stock options, stock
appreciation rights or similar awards, thereafter shall be permitted to exercise
any and all such rights until the earlier of (i) the third anniversary of the
Date of Termination and (ii) the end of the term of such awards (regardless of
any termination of employment restrictions therein contained) and restricted
stock held by Executive shall become immediately vested as of the Date of
Termination.





--------------------------------------------------------------------------------

Page 8




(b)

Cause or By Executive Without Good Reason. If Executive’s employment is
terminated by the Company for Cause or by Executive (other than for Good
Reason):

(i)

the Company shall pay Executive his Accrued Benefits; and

(ii)

the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment; and

(iii)

Executive shall be entitled to any other rights, compensation and/or benefits as
may be due to Executive in accordance with the terms and provisions of any
agreements, plans or programs of the Company.

(c)

Disability. During any period that Executive fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness
("Disability Period"), Executive shall continue to receive his full Base Salary
set forth in Section 5(a) until his employment is terminated pursuant to
Section6 (b). In the event Executive’s employment is terminated for Disability
pursuant to Section 6(b):

(i)

the Company shall pay to Executive his Accrued Benefits and continue to provide
Continued Benefits for one (1) year; and

(ii)

the Company shall reimburse Executive pursuant to Section 5 for reasonable
expenses incurred, but not paid prior to such termination of employment; and

(iii)

Executive shall be entitled to any other rights, compensation and/or benefits as
may be due to Executive in accordance with the terms and provisions of any
agreements, plans or programs of the Company.

(d)

Death. If Executive's employment is terminated by his death:

(i)

the Company shall pay in a lump sum to Executive's beneficiary, legal
representatives or estate, as the case may be, Executive's Accrued Benefits and
shall provide Executive's spouse and dependents with Continued Benefits for ten
(10) years; and

(ii)

the Company shall reimburse Executive's beneficiary, legal representatives, or
estate, as the case may be, pursuant to Section 5 for reasonable expenses
incurred, but not paid prior to such termination of employment; and

(iii)

Executive's  beneficiary, legal representatives or estate, as the case may be,
shall be entitled to any other rights, compensation and benefits as may be due
to any such persons or estate in accordance with the terms and provisions of any
agreements, plans or programs of the Company.

(e)

Additional Payments:

(i)

Anything in this Agreement to the contrary notwithstanding, in the event it
shall be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company or
any entity which effectuates a Change in Control (or





--------------------------------------------------------------------------------

Page 9




other change in ownership) to or for the benefit of Executive (the "Payments")
would be subject to the excise tax imposed by Section 4999 of the Code, or any
interest or penalties are incurred by Executive with respect to such excise tax
(such excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the "Excise Tax"), then the Company shall pay to
Executive an additional payment (a "Gross-Up Payment") in an amount such that
after payment by Executive of all taxes (including any Excise Tax) imposed upon
the Gross-Up Payment, Executive retains an amount of the Gross-Up Payment equal
to the sum of (x) the Excise Tax imposed upon the Payments and (y) the product
of any deductions disallowed because of the inclusion of the Gross-Up Payment in
Executive's adjusted gross income and the highest applicable marginal rate of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made. For purposes of determining the amount of the Gross-Up Payment,
Executive shall be deemed to (A) pay federal income taxes at the highest
marginal rates of federal income taxes at the highest marginal rate of taxation
for the calendar year in which the Gross-Up Payment is to be made, (B) pay
applicable state and local income taxes at the highest marginal rate of taxation
for the calendar year in which the Gross-Up Payment is to be made, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes and (C) have otherwise allowable deductions for
federal income tax purposes at least equal to those which could be disallowed
because of the inclusion of the Gross-Up Payment in Executive’s adjusted gross
income. Notwithstanding the foregoing provisions of this Section8(e)(i), if it
shall be determined that Executive is entitled to a Gross-Up Payment, but that
the Payments would not be subject to the Excise Tax if the Payments were reduced
by an amount that is less than 5% of the portion of the Payments that would be
treated as "parachute payments" under Section 280G of the Code, then the amounts
payable to Executive under this Agreement shall be reduced (but not below zero)
to the maximum amount that could be paid to Executive without giving rise to the
Excise Tax (the "Safe Harbor Cap"), and no Gross-Up Payment shall be made to
Executive. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing first the payments under Section 8(a) (i) (D), unless an
alternative method of reduction is elected by Executive. For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amounts payable hereunder would not result in a reduction of the Payments to the
Safe Harbor Cap, no amounts payable under this Agreement shall be reduced
pursuant to this provision.




(ii)

Subject to the provisions of Section 8(e)(i), all determinations required to be
made under this Section 8(e), including whether and when a Gross-Up Payment is
required, the amount of such Gross-Up Payment, the reduction of the Payments to
the Safe Harbor Cap and the assumptions to be utilized in arriving at such
determinations, shall be made by a nationally recognized public accounting firm
that is retained by the Company (the “Accounting Firm"). In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change in Control (or change in ownership), Executive may
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). The Accounting Firm shall provide detailed
supporting calculations both to the Company and Executive within fifteen (15)
business days of the receipt of notice from the Company or the Executive that
there has been a Payment, or such earlier time as is requested by the Company
(collectively, the “Determination"). All fees and expenses of the Accounting
Firm shall be borne solely by the Company and the Company shall enter into any
agreement requested by the Accounting Firm in connection with the performance of
the services








--------------------------------------------------------------------------------

Page 10




hereunder. The Gross-up Payment under this Section 8(e) with respect to any
Payments shall be made no later than thirty (30) days following such Payment. If
the Accounting Firm determines that no Excise

Tax is payable by Executive, it shall furnish Executive with a written opinion
to such effect, and to the effect that failure to report the Excise Tax, if any,
on Executive's applicable federal income tax return will not result in the
imposition of a negligence or similar penalty. In the event the Accounting Firm
determines that the Payments shall be reduced to the Safe Harbor Cap, it shall
furnish Executive with a written opinion to such effect. The Determination by
the Accounting Firm shall be binding upon the Company and Executive.




(iii)

As a result of the uncertainty in the application of Section 4999 of the Code at
the time of the Determination, it is possible that Gross-Up Payments which will
not have been made by the Company should have been made ("Underpayment") or
Gross-Up Payments are made by the Company which should not have been made
("Overpayment"), consistent with the calculations required to be made hereunder.
In the event that Executive thereafter is required to make payment of any Excise
Tax or additional Excise Tax, the Accounting Firm shall determine the amount of
the Underpayment that has occurred and any such Underpayment  (together  with
 interest at the rate provided in Section1274(b)(2)(B) of the Code) shall be
promptly paid by the Company to or for the benefit of Executive. In the event
the amount of the Gross-up Payment exceeds the amount necessary to reimburse the
Executive for his Excise Tax, the Accounting Firm shall determine the amount of
the Overpayment that has been made and any such Overpayment (together with
interest at the rate provided in Section1274(b)(2) of the Code) shall be
promptly paid by Executive to or for the benefit of the Company. Executive shall
cooperate, to the extent his expenses are reimbursed by the Company, with any
reasonable requests by the Company in connection with any contests or disputes
with the Internal Revenue Service in connection with the Excise Tax.




9.

Mitigation. Executive shall not be required to mitigate amounts payable under
this Agreement by seeking other employment or otherwise, and there shall be no
offset against amounts due Executive under this Agreement on account of
subsequent employment except as specifically provided herein. Additionally,
except to the extent that the Executive is required to reimburse the Company in
Executive under this Agreement shall not be offset by any claims the Company may
have against Executive and the Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder, shall not be affected by any other circumstances, including, without
limitation, any counterclaim, recoupment, defense or other right which the
Company may have against Executive or others.




10.

Indemnification. The Company agrees that if Executive is made a party or
threatened to be made a party to any action, suit or proceeding, whether civil,
criminal, administrative or investigative (a "Proceeding"), by reason of the
fact that Executive is or was a trustee, director or officer of the Company or
any subsidiary of the Company or is or was serving at the request of the Company
or any subsidiary as a trustee, director, officer, member, employee or agent of
another corporation or a partnership, joint venture, trust or other enterprise,
including, without limitation, service with respect to employee benefit plans,
whether or not the basis of such Proceeding is alleged action in an official
capacity as a trustee, director, officer, member, employee or agent while
serving as a trustee, director, officer, member, employee or agent, Executive
shall be indemnified and held harmless by the Company to the fullest extent
authorized by Nevada law, as the same exists or may hereafter be amended,
against all








--------------------------------------------------------------------------------

Page 11




Expenses incurred or suffered by Executive in connection therewith, and such
indemnification shall continue as to Executive even if Executive has ceased to
be an officer, director, trustee or agent, or is no longer employed by the
Company and shall inure to the benefit of his heirs, executors and
administrators. As used in this Agreement, the term "Expenses” shall include,
without limitation, damages, losses, judgments, liabilities, fines, penalties,
excise taxes, settlements, and costs, attorneys' fees, accountants' fees, and
disbursements and costs of attachment or similar bonds, investigations, and any
expenses of establishing a right to indemnification under this Agreement. At all
times during and after the Employment Period, the Company shall maintain
adequate directors and officers insurance for Executive to cover any such
liability (but in no event less than that maintained for any other director or
officer of the Company).




11.

Legal Fees; Arbitration. As soon as administratively possible following the
Commencement Date and in any case, within 10 business days thereafter, the
Company shall reimburse Executive for his legal fees and expenses associated
with the preparation and negotiation of this Agreement. If any contest or
dispute arises between the parties with respect to this Agreement, such contest
or dispute shall be submitted to binding arbitration for resolution in Fort
Lauderdale, Florida in accordance with the rules and procedures of the
Employment  Dispute  Resolution Rules of the American Arbitration Association
then in effect. The decision of the arbitrator shall be final and binding on
both parties, and any court of competent jurisdiction may enter judgment upon
the award. The Company shall pay all expenses relating to such arbitration. In
addition, the Company shall pay Executive's legal fees and expenses incurred in
any such dispute if he prevails on any of the material claims raised in such
dispute.




12.

Successors; Binding Agreement.




(a)

Company's Successors. No rights or obligations of the Company under this
Agreement may be assigned or transferred except that the Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, "Company"
shall mean the Company as herein before defined and any successor to its
business and/or assets (by merger, purchase or otherwise) which executes and
delivers the agreement provided for in this Section 12 or which otherwise
becomes bound by all the terms and provisions of this Agreement by operation of
law.




(b)

Executive's Successors. No rights or obligations of Executive under this
Agreement may be assigned or transferred by Executive other than his rights to
payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. Upon Executive's death, this Agreement and all
rights of Executive hereunder shall inure to the benefit of and be enforceable
by Executive's beneficiary or beneficiaries, personal or legal representatives,
 or estate, to the extent any such person succeeds to Executive’s interests
under this Agreement. Executive shall be entitled to select and change a
beneficiary or beneficiaries to receive any benefit or compensation payable
hereunder following Executive's death by giving the Company written notice
thereof. In the event of Executive's death or a judicial determination of his
incompetence, reference in this Agreement to Executive shall be deemed, where
appropriate, to refer to his beneficiary(ies), estate or other legal
representative(s). If Executive should die following his Date of Termination
while any amounts would still be payable to him hereunder if he had continued to
live, all such amounts unless otherwise provided herein shall be paid in





--------------------------------------------------------------------------------

Page 12




accordance with the terms of this Agreement to such person or persons so
appointed in writing by Executive, or otherwise to his legal representatives or




13.

Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered either personally or by United
States certified or registered mail, return receipt requested, postage prepaid,
addressed as follows:







               

If to Executive:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If to the Company:

 

 

 

 

 

 

 

 

 

 

 

 




or to such other address as any party may have furnished to the others in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.




14.

Miscellaneous. No provisions of this Agreement may be amended, modified, or
waived unless such amendment or modification is agreed to in writing signed by
Executive and by a duly authorized officer of the Company, and such waiver is
set forth in writing and signed by the party to be charged. No waiver by either
party hereto at any time of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in this
Agreement. The respective rights and obligations of the parties hereunder of
this Agreement shall survive Executive's termination of employment and the
termination of this Agreement to the extent necessary for the of such rights and
 obligations.  The  validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Florida without
regard to its conflicts of law principles.




15.

Validity. The invalidity or unenforceability of any provision or provisions of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.





--------------------------------------------------------------------------------

Page 13




16.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.




17.

Entire Agreement. Except as other provided herein, this Agreement sets forth the
entire agreement of the parties hereto in respect of the subject matter
contained herein and supersede all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereto in
respect of such subject matter. Except as other provided herein, any prior
agreement of the parties hereto in respect of the subject matter contained
herein is hereby terminated and cancelled.




18.

Withholding. All payments hereunder shall be subject to any required withholding
of Federal, state and local taxes pursuant to any applicable law or regulation.




19.

Noncontravention. The Company represents that the Company is not prevented from
entering into, or performing this Agreement by the terms of any law, order, rule
or regulation, its by-laws or declaration of trust, or any agreement to which it
is a party, other than which would not have a material adverse effect on the
Company's ability to enter into or perform this Agreement.




20.

Section Headings. The section headings in this Agreement are for

convenience of reference only and they form no part of this Agreement and shall

not affect its interpretation.







IN WITNESS WHEREOF, the parties hereto have executed this Agreement on

the date first above written.













 

MMAX Media, Inc.

 

 

 

 

 

 

                                                                             

By:

Edward Cespedes

 

 

 

 

Name:

Edward Cespedes

 

 

 

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

/s/Edwards Cespedes

 

 

Executive











--------------------------------------------------------------------------------

Page 14










BONUS POOL SCHEDULE




 

 

  Range of bonus pool funding

Pre-tax Operating Income

% to pool

Low*

High

$0 - $1,999,999

0.0%

$0

$0

$2,000,000 - $4,999,999

15.0%

$300,000

$750,000

$5,000,000 - $9,999,999

14.5%

$750,000

$1,450,000

$10,000,000 - $19,999,999

13.5%

$1,450,000

$2,700,000

$20,000,000 - $49,999,999

12.0%

$2,700,000

$6,000,000

$50,000,000 - $99,999,999

10.5%

$6,000,000

$10,500,000

$100,000,000 -$199,999,999

9.0%

$10,500,000

$18,000,000

$200,000,000 +

8.0%

$18,000,000

+

 

 

 

 

 

 

 

 

*Low end of range is always at least equal to high end of previous range






